EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-7, 9-14, 16-20 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1 and 12, the prior art of record fails to teach or suggest, singly or in combination a method or apparatus comprising:
“determining a height of a creaming portion of the interface between the emulsion phase and the water phase based on a difference between a first product and a second product, wherein the first product comprises a product of a total height of the fluid and a total water-in-liquid ratio, and wherein the second product comprises a product of the height of a coalescing portion and the water-in-liquid ratio of the emulsion phase” in combination with the other limitations of the Claim.
Dependent Claims 2-7, and 9-11 are allowed as depending on allowed Claim 1.
Dependent Claims 13, 14, 16-20 and 26 are allowed as depending on allowed Claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                    
01/14/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868